t c memo united_states tax_court paul harrison duncan petitioner v commissioner of internal revenue respondent docket no filed date paul harrison duncan pro_se andrew m papadakis for respondent memorandum opinion couvillion special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax under sec_665l1 a of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent ’ the issues remaining for decision are whether petitioner is entitled to schedule c profit or loss from business deductions for travel_expenses related to his trucking activity in excess of amounts allowed by respondent whether petitioner is entitled to a home_office expense deduction under sec_280a in connection with his trucking activity and whether petitioner is liable for an addition_to_tax under sec_665l1 a for failure_to_file his income_tax return timely some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference petitioner's legal residence at the time the petition was filed was tazewell tennessee during petitioner was an independent over-the-road truck driver petitioner operated a volvo tractor-truck that he purchased for dollar_figure in date petitioner contracted all of his cargo hauling assignments during through knox cartage in knoxville tennessee typically at trial respondent conceded that petitioner is entitled to a schedule c profit or loss from business deduction of dollar_figure under sec_179 for the cost of a volvo tractor-truck petitioner purchased during for use in his truck driving activity other adjustments in the notice_of_deficiency are computational and will be resolved by the court’s holdings on the contested issues these adjustments include increases in petitioner’s self-employment taxes the deduction for one-half of self-employment taxes and petitioner’s earned_income_credit petitioner picked up a cargo trailer from knox cartage and delivered the cargo to an appointed destination somewhere in the continental_united_states knox cartage then dispatched petitioner to pick up new cargo to be transported back to knoxville petitioner traveled approximately big_number miles hauling cargo during petitioner’s federal_income_tax return was due to be filed on date however petitioner filed an internal_revenue_service irs form_4868 application_for automatic_extension of time to file for his return timely extending the filing_date to date petitioner did not file for or receive any additional extension of time for his return he filed his return on date petitioner’s return included a schedule c on which petitioner reported income and expenses from his trucking activity he reported dollar_figure in gross_income for total expenses of dollar_figure and a net profit of dollar_figure the following table shows the expenses petitioner claimed on schedule c and the adjustments by respondent in the notice_of_deficiency with respect to each item car and truck expenses sec_179 expense insurance interest office expense repairs maint taxes licenses lodging meals other expenses business use of home total expenses per return dollar_figure big_number big_number big_number big_number big_number dollar_figure allowed by disallowed by respondent respondent dollar_figure s big_number -o- big_number big_number -o- -o- -o- big_number -o- -o- big_number big_number big_number -o- --0- dollar_figure dollar_figure the meal amounts reflect the application of the limitation under sec_274 n respondent also determined petitioner was liable for the addition_to_tax under sec_6651 a timely for failure_to_file his return sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business permits the deduction of traveling expenses sec_162 a expressly including meals_and_lodging while away from home in the pursuit of a trade_or_business considered personal expenses and are not deductible a expenses that do not meet these criteria are see sec a taxpayer 1s required to maintain records sufficient to establish the amount of his or her income and deductions see sec_6001 sec_1 6001-l1 a income_tax regs under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate the amount allowable see 39_f2d_540 2d cir however sec_274 overrules the so-called cohan doctrine and provides that no deduction is allowable under sec_162 for any traveling expenses including meals_and_lodging while away from home unless the taxpayer complies with strict substantiation rules see sec_274 particularly the taxpayer must substantiate the amount time place and business_purpose of the enumerated types of expenses by adequate_records or by sufficient evidence corroborating his own statement see sec_274 sec_1_274-5t c temporary income_tax regs fed reg date sec_274 and the regulations thereunder vest the secretary with the authority to promulgate regulations that prescribe alternative methods for substantiating expenses covered by sec_274 see sec_1_274-5t temporary income_tax regs fed reg date pursuant to this authority the secretary issued revproc_93_50 1993_2_cb_586 providing rules under which the amount of ordinary and necessary business_expenses of an employee for lodging meals and or incidental_expenses incurred while traveling away from home will be deemed substantiated for purposes of sec_274 this revenue_procedure also provides an optional method for employees and self-employed individuals to substantiate the amount of business meal and incidental_expenses incurred while traveling away from home the amounts petitioner claimed for lodging and meals represent expenses_incurred while hauling cargo throughout the united_states instead of claiming the actual lodging and meal expenses_incurred petitioner claimed expenses for lodging and meals based on the federal per-diem rates for lodging and meals provided in revproc_93_50 1993_2_cb_586 petitioner calculated the number of days during that he traveled while hauling cargo and then multiplied the days traveled by the per- diem amounts allowed for lodging_expenses and meal and incidental_expenses respectively respondent disallowed dollar_figure of the lodging_expenses claimed for lack of substantiation respondent contends that petitioner had not provided documentation to substantiate that he actually incurred lodging_expenses on his cargo hauling trips or the amount of the expenses he incurred as required by sec_274 for the reason that petitioner slept in the cab of his tractor-truck when traveling and therefore did not actually incur lodging_expenses respondent otherwise agrees that petitioner properly substantiated the time place and business_purpose of the trips for which the lodging_expenses were claimed it is uncontested that petitioner maintained a log in which he recorded his hauling trips including time place and business_purpose however petitioner did not keep records of the amounts of lodging_expenses he incurred but instead relied on the per-diem rates to compute the amount of his lodging_expenses while section dollar_figure of revproc_93_50 authorizes the use of the per-diem method to substantiate the amount of lodging meal and incidental costs this method of reporting is available only where employers pay a per-diem allowance in lieu of reimbursing the actual expenses an employee incurs while traveling away from home therefore petitioner’s expenses for lodging are not included within this provision because he was self-employed although petitioner as a self-employed_individual is entitled to use the per-diem method allowed under section dollar_figure of revproc_93_50 that provision is limited only to meals and incidental_expenses accordingly petitioner’s lodging_expenses are not deductible because such expenses have otherwise not been substantiated pursuant to sec_274 the court finds it unnecessary to address respondent’s contention that petitioner did not in fact incur any lodging expense because petitioner slept in the sleeper cab of his truck respondent therefore is sustained on this issue respondent agrees that petitioner was entitled to use and properly applied the optional per-diem method of substantiating his meal and incidental_expenses provided for in section dollar_figure of revproc_93_50 however respondent disallowed dollar_figure in meal expenses relating to days during in which petitioner stayed overnight in knoxville respondent contends that petitioner’s home in tazewell was in close proximity to knoxville and therefore petitioner was not away from home within the meaning of sec_162 when he stayed overnight in knoxville petitioner argues that the meal expenses he incurred in knoxville were incurred away from home within the meaning of sec_162 petitioner’s position is that on several occasions during knox cartage scheduled petitioner to haul new cargo out of knoxville immediately upon his return from other hauling trips however on those occasions petitioner was required by federal regulations to get hours sleep before he could haul another load rather than returning to his home in tazewell and losing or more hours of sleep time making the round-trip commute petitioner slept for hours in knoxville which satisfied his rest requirements and then took the new cargo lft petitioner had not been able to begin hauling the new cargo as quickly as he did the cargo would have been contracted to another driver which would have been the result had he driven back to his home in tazewell a home for purposes of sec_162 means the vicinity of the taxpayer's principal_place_of_business rather than the personal_residence of the taxpayer when the personal_residence is not in the same vicinity as the place of employment 74_tc_578 72_tc_190 affd en_banc 662_f2d_253 4th cir knoxville was clearly petitioner's principal_place_of_business during petitioner contracted all of his hauling assignments through knox cartage a knoxville-based company and all of his hauling assignments originated and terminated in knoxville thus any expenses petitioner incurred in the knoxville area were not away from home within the meaning of sec_162 respondent is sustained on this issue the next issue is whether petitioner is entitled to a home_office deduction under sec_280a the dollar_figure petitioner claimed for home_office expenses was based on percent of the floor space of petitioner’s tazewell tennessee home where petitioner performed the administrative duties associated with his trucking activity the amount claimed represented percent of petitioner’s mortgage interest real_estate_taxes and utilities for respondent determined that petitioner was not entitled to a home_office deduction because petitioner’s home_office was not used exclusively and regularly as his principal_place_of_business -- - as previously noted sec_162 allows taxpayers a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_280a however deductions associated with a home_office are generally disallowed unless the home_office was used exclusively and regularly as the principal_place_of_business of the taxpayer where a taxpayer’s business is conducted in part in the taxpayer’s residence and in part at another location the following two primary factors are considered in determining whether the home_office qualifies under sec_280a a as the taxpayer’s principal_place_of_business the relative importance of the functions or activities performed at each business location and the amount of time spent at each location see 506_us_168 whether the functions or activities performed at the home_office are necessary to the business is relevant but not controlling and the location at which goods and services are delivered to customers generally is regarded as the principal place of a taxpayer’s business see id pincite the relative importance of business activities engaged in at the home_office may be substantially outweighed by business activities engaged in at another location the supreme court has explained as follows if the nature of the business requires that its services are rendered or its goods are delivered at a facility with unique or special characteristics this is a further and weighty consideration in finding that it is the delivery point or facility not the taxpayer’s residence where the most important functions of the business are undertaken id pincite the principal activities relating to petitioner’s truck driving activity consisted of the delivery of cargo to various destinations throughout the united_states moreover petitioner was paid solely for his time on the road although the court is satisfied that petitioner utilized his home_office space for the administrative duties related to his trucking activity it is evident that the most important aspects as well as a substantial majority of petitioner’s activities in connection with his trucking activity were performed outside of his home_office therefore the court sustains respondent on this issue the final issue is whether petitioner is liable for the addition_to_tax under sec_665l1 a for his failure_to_file timely his federal_income_tax return sec_6651 a imposes an addition_to_tax for a taxpayer's failure_to_file timely returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause exists where the taxpayer exercises ordinary business care and prudence that still renders one unable to file a timely return see 92_tc_899 79_tc_298 sec_301 6651-l1 c proced admin regs willful neglect is viewed as a conscious intentional failure or reckless indifference to the obligation to file see 469_us_241 estate of newton v commissioner tcmemo_1990_208 whether the taxpayer has sufficiently shown reasonable_cause and no willful neglect is a question of fact to be decided on the entire record see 49_tc_200 affd 410_f2d_302 6th cir a taxpayer may establish reasonable_cause for failing to file a timely return by proving that he reasonably relied on the advice of an accountant or attorney and later found that such advice was erroneous or mistaken see united_states v boyle supra pincite 86_tc_785 ctuw georgia ketteman 86_tc_91 in united_states v boyle supra pincite the supreme court explained that a taxpayer’s reliance on the advice of an attorney concerning a matter of law such as whether a return must be filed constitutes reasonable_cause because most taxpayers are not competent to discern error in the substantive advice of an accountant or attorney however the supreme court noted that tt requires no special training or effort to ascertain a deadline and make sure that it is met and held that while it is reasonable for taxpayers to rely on substantive advice given by an accountant or attorney failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for late filing under sec_665l a id pincite petitioner’s federal_income_tax return was due after extension on date petitioner’s return was filed on date petitioner asserts that he relied upon his accountant to file timely petitioner’s return petitioner’s reliance on his accountant does not constitute reasonable_cause for late filing under sec_6651 see united_states v boyle supra accordingly the court sustains respondent’s application of the addition_to_tax under sec_6651 a decision will be entered under rule
